COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                              NOS. 2-10-250-CR
                                   2-10-251-CR


TONY CHAVEZ                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Tony Chavez filed a notice of appeal from a May 21, 2010

order denying his Second Motion for Appointment of Counsel Under Article

64.01 of the Code of Criminal Procedure for Post-Conviction Forensic DNA

Testing. See Tex. Code Crim. Proc. Ann. art. 64.01 (Vernon Supp. 2009).

Concerned that we did not have jurisdiction over these appeals, we sent a letter


      1
          … See Tex. R. App. P. 47.4.
to Appellant requesting a response by July 9, 2010, showing grounds for

continuing the appeals. On July 8, 2010, Appellant filed a response contending

that DNA testing should have been allowed because identity was the central

issue in the underlying cases. However, the court of criminal appeals recently

held that “the decision to deny appointed counsel is not an ‘appealable order’

under Rule 25.2(a)(2).” Gutierrez v. State, 307 S.W.3d 318, 323 (Tex. Crim.

App. 2010); see Tex. R. App. P. 25.2(a)(2). Because Appellant attempts to

appeal the trial court’s denial of his motion for appointment of counsel rather

than a final order denying a motion for DNA testing under article 64.01, we

have no jurisdiction to consider these appeals. See Gutierrez, 307 S.W.3d at

322–23. Accordingly, we dismiss these appeals for lack of jurisdiction. See

id; Tex. R. App. P. 43.2(f).

                                                PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 29, 2010




                                      2